UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-7359


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JAMES W. BAILEY, JR., a/k/a James W. “Bill” Bailey, Jr.,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Asheville. Martin K. Reidinger,
District Judge. (1:11-cr-00010-MR-DLH-1; 1:14-cv-00310-MR)


Submitted:   February 23, 2017            Decided:   February 28, 2017


Before SHEDD and DIAZ, Circuit Judges, and DAVIS, Senior Circuit
Judge.


Dismissed by unpublished per curiam opinion.


James W. Bailey, Jr., Appellant Pro Se.     Benjamin Bain-Creed,
Jonathan Henry Ferry, OFFICE OF THE UNITED STATES ATTORNEY,
Charlotte, North Carolina, Richard Lee Edwards, Amy Elizabeth
Ray, Assistant United States Attorneys, Paul Bradford Taylor,
Corey F. Ellis, OFFICE OF THE UNITED STATES ATTORNEY, Asheville,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

        James W. Bailey, Jr., seeks to appeal the district court’s

order     denying       his     Fed.     R.       Civ.     P.     60(b)      motion    for

reconsideration of the district court’s order denying relief on

his 28 U.S.C. § 2255 (2012) motion.                     The order is not appealable

unless    a    circuit       justice    or    judge      issues     a   certificate     of

appealability.       28 U.S.C. § 2253(c)(1)(B) (2012).                    A certificate

of appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                         28 U.S.C. § 2253(c)(2)

(2012).       When the district court denies relief on the merits, a

prisoner       satisfies        this    standard          by      demonstrating       that

reasonable      jurists        would    find       that     the     district        court’s

assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).                     When the district court

denies     relief       on     procedural         grounds,       the    prisoner       must

demonstrate      both     that    the    dispositive            procedural    ruling    is

debatable, and that the motion states a debatable claim of the

denial of a constitutional right.                 Slack, 529 U.S. at 484-85.

        We have independently reviewed the record and conclude that

Bailey has not made the requisite showing.                       Accordingly, we deny

a   certificate      of      appealability        and    dismiss    the   appeal.        We

dispense      with   oral       argument      because       the     facts     and     legal



                                              2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                               DISMISSED




                                   3